            Case 1:20-cr-00127-GHW Document 44 Filed 06/11/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/11/2020
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :   1: 20-cr-00127-GHW
                                                              :
 CHRISTIAN IRIZARRY,                                          :          ORDER
 ANTONIO REYES,                                               :
                                                              :
                                            Defendants. :
                                                              :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

                Upon the application of defendant ANTONIO REYES, by and through his

attorney, DANIEL S. PARKER, Esq., and with the consent of defendant CHRISTIAN

IRIZARRY, by and through his attorney, BENJAMIN HENRICH, Esq., and the Government, by

and through Assistant United States Attorney SARAH KRISSOFF, it is hereby ORDERED that the

pretrial conference in this case is continued from June 18, 2020 to September 29, 2020 at 9:30 a.m.

                The Court finds that the ends of justice served by granting a continuance outweigh

the best interests of the public and the defendants in a speedy trial because it will permit the parties

to continue to discuss a pretrial resolution of this matter and permit the defendants and their

counsel to receive and review discovery. Accordingly, it is further ORDERED that the time from

the date of this order through September 29, 2020 is hereby excluded under the Speedy Trial Act, 18

U.S.C. ' 3161(h)(7)(A). The Clerk of Court is directed to terminate the motion at Dkt. No. 41.

                SO ORDERED.

Dated: June 11, 2020
                                                         __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge
